DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statements (IDSs) submitted on 04/06/2020, 04/21/2021 and 04/05/2022  is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

	Claim Objections
3.	Claims 2-17 and 31are objected to because of the following informalities:  
The claim language “A computer enabled method in accordance with claim….” in the preamble of depended claims is objected. A Claim language “The computer enabled method of claim 1….” is acceptable as proper referring previously introduced claim. Appropriate correction is required.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-17, 32-44  are rejected under 35 USC § 101 because the claimed invention is directed to abstract idea without significantly more. 
The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance.
	Analysis under Step 2A (Prong One)
	 Claims 1,32,42-44  recites abstract idea concepts within their limitations. 
Regarding claim 1, the whole claim recite abstract idea concept. The claim receives  booking request for table reservation at a venue, and  performing various table allocation options from plurality of options based the booking request.
Regarding claim 32, the claim recites abstract idea concept within limitations “the service including the allocation of a space within the venue and the provision of one or more products utilising the methodology of claim 1, the system comprising : a processor arranged to execute a booking allocation software module, the module being in communication with a product database including product information relevant to a plurality of products, the product information for each one of the plurality of products being associated with a product capacity value; the allocation module being arranged to request product constraint information related to one or more constraints provided by a booking requestor and retrieve associated product capacity values from the database, and utilise the product capacity values and product constraint information to determine product availability; and a user interface arranged to interact with the requestor and provide additional product information and additional constraints to the requestor, wherein the requestor may one of agree to the additional constraints and request allocation of the booking on the basis of acceptance of the one or more additional constraints or reject the constraints and not be allocated” 
 Claims 42-44  further expand the abstract idea of independent claims within limitations “a user interface arranged to receive input regarding constraint information including first constraint values associated with each of the one or more tables within an area or sub-area and at least one set of alternative constraint values associated with each of the tables and table combinations within an area or sub-area, whereby the first constraint values and at least one set of alternative constraint values define a plurality of relativities, utilities, contextual relationships and contexts between the area or sub-area for each one of the tables and table combinations, whereby upon receipt of the booking for one of the tables and table combinations, the module attempts to allocate the booking request to one of the tables and table combinations utilising the first constraint values associated with each of the one or more tables and table combinations, and if the booking cannot be allocated utilising the first constraint values, the module utilises the at least one set of alternative constraint values to allocate the booking request to one of the tables and table combinations.” In claim 42. Claims 43 and 44 recites similar features. 
The  above limitations in claims 1,32,42-44 falls into the “Mental process” and “Certain Methods of Organizing Human activity types of abstract ideas” which can be performed by interactions between people or using pen and paper. 
Regarding the above limitations in claims 1, 42-44,  a person (e.g., a host) at a restaurant can allocate customers to available tables based on the customer’s request using paper and pen or without using the pen and the paper.
 Regarding the limitations in claim 32, the steps can be performed by at a restaurant by  providing a food menu comprising list of foods and their prices in order to take the customer’s selected order.

Analysis under Step 2A (Prong Two) 
This judicial exception is not integrated into a practical application. 
 Claim  1 recites  additional elements: “computing system” “software module” “network.” claim 32 recites  additional elements “computing system” “processor” “software module” Claims 42-44 recites “user interface.” 
The additional elements do not integrate the exception into practical application. The because they are mere instructions to implement abstract idea on a computer, or merely uses computer as tool to perform an abstract idea.
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. __, 134 S. Ct. 2347, 2357, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984 (warning against a § 101  analysis that turns on "the draftsman’s art").(MPEP 2106.05(f)).


Analysis under Step 2B 
	 The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because. As discussed above with respect to integration the abstract idea into a practical application, the additional elements identified above, does not require any particular application to allocate booking request. The “computing system” “software module” “network” “processor”  “user interface”  recited at high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. The elements simply append well-understood, routine, conventional activities previously known to the industry.
According to analysis provided above, the Claims are directed to judicial exception without significantly more, and they are not patent eligible 
Moreover, the dependent  claims fail to integrate the judicial exception into a practical application or amount to significantly more. 

Examiner’s note regarding claims 42-44
Claims 42-44 interpreted as individual independent system claims comprising the steps of method claim 1 and the additional claimed steps in each claim. 

6.	Claims 42-44  are rejected under3 5 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims directed to software per se.
 Claims 42-44 appears to recite “user interface.” The user interface recognized as structural term that may be understood as either hardware, software or both. However, the specification does not specifically define the “user interface” as comprising hardware structure. Furthermore, the specification paragraph [0699]  describes the user interface  as  “The user interface 110 of one or more mobile devices facilitates the collection and display of user data for the computing system 100. The user interface 110 may be a program or website accessed on a computer or mobile device via a communication network, such as the Internet. Alternatively, the user interface 110 may be a widget arranged on a website that may be accessed by a user using a computer or mobile device via a communication network such as the Internet. The user interface 110 may also be provided as a mobile application or “app” present on the user device, such as a tablet or smart phone.”  Because the claims do not describe any hardware components and because the specification discloses the user interface as program, widget, mobile application, or app, these claims are rejected under 35 U.S.C. 101. 
Examiner’s note:  In order to overcome the 101 issue, at least one storage device for storing computer programs and a processor for executing the computer programs are needed.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1, 6,7, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following insufficient antecedent basis identified from the following claims. 
Claim 1 recites the limitations "the requestor" in line 6 and  “the smallest fitting table…” in step r.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitation “the relative location of each table” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the potential” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 13  recites the limitation “the menu displayed….” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15  recites the limitation “the price presented….” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected to as having the same deficiencies as the claims they depend from.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1,2-4,6-9,12-14, 31,42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 2013/0325526 hereinafter referred to as Tyler), in view of Ford et al. (US 2014/0244324 hereinafter referred to as Ford). 

Regarding claim 1,
Tyler teaches:
“A computer enabled method for optimising and allocating booking requests within a venue having one or more spaces, comprising the steps of, at a computing system including at least one software module arranged to allocate bookings autonomously to one of a table or table combination” (Tyler [0007][0011][0038], A computerized system to manage table service for business establishments (e.g., a restaurant)  to make reservation  for a requesting party. The restaurant include multiple seating locations. Such reservation can be similar to the  restaurant reservation service provided by the known Opentable ®  company).
“electronically receiving a booking request via a network, the booking request including constraint information including a plurality of constraint values associated with one of the venue and the requestor, and” (Tyler [0011][0038], receiving a reservation request from a customer, wherein the reservation request comprising plurality of requirements. The reservation request is received via the network). 
“for each received booking request, the module categorising the booking request into one of at least two categories” (Tyler [0011][0063], Tyler discloses one or more reservation request types such as  a reservation request with  particular table selection and a reservation request comprising particular server request).
“the at least two categories being selected from a group of categories including a selection category including constraint information identifying a specific table or table combination, and” (Tyler [0011], the reservation request with particular table request along with plurality of reservation requirements). 
 “and for each of the at least two categories, the module utilising an iterative method to analyse the constraint information and allocate the booking request to the table or table combination” (Tyler [0011][0063], using the request reservation requirements of the specific request to reserve  specific table. Using the reservation requirements associated with the request type in order to make the specific reservation. Inherently, the reservation request is table request at the restaurant to get the service. Examiner’s note: Reservation/booking  a repetitive process as needed. For example, a customer can reserve multiple times at the restaurant or multiple customers can reserve individual reservation at the restaurant).
“ the iterative method including at least one of the following steps:
“ a. allocating the received booking request to the requested table or table combination;” (Tyler [0011], the requested reservation can be made as requested by the reservation request which include specific table type. Booked restaurant reservation include allocated table). 
Examiner’s note: since the claim only requires at least one on the plurality of steps, only some of the limitations are addressed here for examining purpose. 
 b. “allocating the received booking request to the requested table or table combination by firstly identifying one or more individual requestors that comprise the booking request, and using the identity of at least one of the one or more requestors to retrieve requestor constraint information from a database, the requestor constraint information including a requestor ranking value that ranks the at least one requestor relative to other requestors in the database, whereby the booking request is allocated utilising the requestor ranking as one of the plurality of constraint values” (Tyler [0031], prioritizing reservation allocating to preferred individual first based on the identity of the individual compare to one or more other parties associated with corresponding reservation). 
“c. where the module attempts to allocate a request and determines that a requested table or table combination is allocated to a previously received booking request, the module further determines the identity of at least one requestor associated with the booking request and uses the identity of the at least one requestor to retrieve requestor constraint information including a requestor ranking value from a database that ranks the at least one requestor relative to the requestors associated with the previously allocated booking request, and if the ranking of the requestor is higher than the ranking of the previously allocated booking requestor, reallocating the at least one previously allocated booking request to a different table or table combination and allocating the received booking request to the requested booked table; 
d. upon requiring a reallocation of at least one booking to accommodate a received booking request, reallocating the at least one previously allocated booking request by allocating the booking request of the largest size first and reallocating all other booking requests in descending order of size; 
e. upon requiring a reallocation of at least one booking to accommodate a received booking request, determining a booking size metric of the received booking and each of the allocated bookings, the size metric being determined by calculating a size metric which utilises the number of persons that comprise the booking request and the service time duration for the booking request as inputs, and utilising the size metric to reallocate all bookings in order from the largest size metric booking to the smallest size metric booking; 
f. utilising booking request constraint information and venue constraint information to determine a difficulty metric utilising the size metric and a peak period seating time value to determine a difficulty measure, the difficulty measure representing a measure of the relative difficulty of allocating the booking request relative to the constraints of the venue, whereby booking requests are ranked from most difficult to least difficult and allocated in descending order from most difficult to least difficult; 
“g. utilising booking request constraint information and venue constraint information to determine sub-service periods within a service period, and for all booking requests that fall within the service period, firstly allocating all booking requests that fall across one or more sub-service periods in order of descending size, and subsequently allocating all booking requests that do not fall across the one or more sub-service periods in order of descending size;  
 h. utilising constraint information to determine a difficulty measure, the difficulty measure being representative of the relative difficulty of allocating a booking request, whereby bookings are allocated in descending order of difficulty; 
i. reallocating at least one previously allocated booking request to optimise the number of bookings within each of the one or more spaces;
 j. reallocating at least one previously allocated booking whereby bookings of identical or similar size are clustered, in both physical proximity and chronological proximity;
 k. reallocating at least one previously allocated booking whereby the total time that the each table or table combination remains unused between bookings during a single service period is minimised;  
1. reallocating at least one previously allocated booking to cluster bookings such that physically adjacent tables have similar start times;
 m. reallocating at least one previously allocated booking such that physically adjacent tables have similar finish times;
 n. reallocating at least one previously allocated booking so that smaller size bookings are physically clustered adjacent to larger size bookings; 
o. Reallocating at least one previously allocated booking such that a previously joined table for an earlier booking in a service period is reutilised for a later booking in the service period; 
p. reallocating at least one previously allocated booking such that the at least one booking is allocated in a manner where a minimal number of tables are joined to allocate the booking;
 q. reallocating at least one previously allocated booking such that the total of bookings within a service period are arranged in a manner that requires the least possible number of table movements during the service period; 
r. allocating at least one potentially conflicting booking to the smallest fitting table irrespective of availability, and where a conflicting booking is generated, reallocating the previously allocated booking as a result of the newly created conflicting allocation;
 s. reallocating at least one previously allocated booking whereby an empty table is retained between one or more booked table;   
“t. utilising constraint information to reallocate all bookings from the highest ranked available table in a descending order of rank;” (Tyler [0059], restaurant seating based on the ranking criteria of seating objects. Allocating the highest rank available seating object  first to preferred  requesting party compare to the other requesting party). 
“u. reallocating at least one previously allocated booking whereby the ranking of the booking requestor determines the table allocated;” 
 v. reallocating at least one previously allocated booking utilising one or more qualitative constraints derived from information associated with the booking requestor including but not limited to a stated occasion associated with the booking, a menu or courses selected by the requestor, the courses selected by the requestor, ancillary products selected by the requestor and the date of the booking; and 
“w. reallocating all bookings to one or more different table solution sets to determine whether at least one of the one or more different table solution sets results in a more optimal outcome, and if so, selecting the at least one of the one or more different table solution sets that results in the more optimal outcome.  
Tyler does not explicitly teach :
“ a non-selection category including booking requests with constraint information not identifying a specific table or table combination,”	Ford teaches
“ a non-selection category including booking requests with constraint information not identifying a specific table or table combination,” (Ford [0058][0064], receiving a reservation request without specific table request and automatically assigning available table or combination of tables for the request at the time of the reservation. Furthermore, table assigning is performed by the system based on available tables. Thus, the table selection is not based on specific table selection in the request).
Both Tyler and Ford teach a reservation system for a service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Tyler to include available table assignment feature for a reservation request as disclosed by Ford,  such inclusion improves table reservation based on current and expected available inventory at the time of the reservation, and increase a potential sales for  the establishment (Ford [0058][0064]). 

Regarding claim 2, the combination of Tyler and Ford teaches all the limitations of claim 1.
Tyler teaches:
“ wherein the step of categorising the booking includes at least one further category, including but not limited to a super VIP category including requestors who are to be allocated to a selected preferred table or table combination as a priority and a VIP category including requestors who are to be allocated to their preferred table or table combination if available, whereby new bookings which identify a super VIP or VIP category trigger the dynamic reallocation of bookings.” (Tyler [0059][0167], giving  priority for a preferred customer first  compare to less preferred customer, and assigning the higher rank seat to the preferred customer. Thus, their reservation is performed according to their preferred customer status. Tyler further teaches giving priority for VIP customer compare to non-VIP customer. All this features indicates that the  priority is given to the highest customer first compare to the customer whose status is less than the highest customer). 

Regarding claim 3, the combination of Tyler and Ford teaches all the limitations of claim 2.
Tyler teaches:
“ further comprising the step of assigning a predetermined ranking to each table and table combination wherein the ranking is determined according to a plurality of criteria and wherein the ranking is utilised as an input to the iterative allocation algorithm to assist in the allocation of booking” (Tyler [0058]-[0059], assigning a rank for seating sections (inherently, theirs is table along with the seats) in the restaurant, and perform the reservation on the seating sections according to their rank). 

Regarding claim 4, the combination of Tyler and Ford teaches all the limitations of claim 3.
Tyler teaches:
“ wherein the determination of a priority booking for a super VIP includes the step of determining whether the preferred table or table combination is available for allocation to the super VIP and if not, allocating one of a second preference and a highest ranked available table or table combination to the Super VIP” (Tyler [0065][0059], automatically assigning the highest seating section to VIP customer and a server with higher skill, or less known  acceptable server. The seating rank also associated with servers ranking. Therefore, in case when the less known server is reserved, the seating and the corresponding table also less than compared to the highest ranking sever, and the corresponding  seating. Furthermore, the preferred customer’s reservation allocated the highest rank and the best available seat. The “best available” feature suggests if there is second choice if there is no first choice).  

Regarding claim 6, the combination of Tyler and Ford teaches all the limitations of claim 3.	
Tyler teaches:
“ wherein the constraint information includes information regarding the relative location of each table and table combination relative to each other table or table combination in the space” (Tyler [0011], the reservation requirements comprising seating location preferences to be selected from indoor vs. outdoor seating, table adjacent to a window with scenic view, booth or banquette seating etc. There is table allocation with restaurant reservation).

Regarding claim 7, the combination of Tyler and Ford teaches all the limitations of claim 6.	
Tyler teaches:
“ whereby the constraint information includes information of groupings of tables and table combinations, whereby the grouping is utilisable to determine the potential for allocating a single booking request to a grouping” (Tyler [0011][0110], the reservation requirement comprising party size. Creating combined group of seating locations to seat a larger party. Thus, reservation request with larger party size would be allocated group of seating locations). 

Regarding claim 8 , the combination of Tyler and Ford teaches all the limitations of claim 7.	
Tyler teaches:
“comprising the further step of, upon receiving a booking request equal to or greater than a predetermined number of guests, allocating the booking request to a grouping” (Tyler [0117][0110][0011], allocating combined group seating with predetermined capacity when the party size equal to predetermined capacity. The group formed based on individual seating locations. The party size can be received along with restaurant reservation). 

Regarding claim 9, the combination of Tyler and Ford teaches all the limitations of claim 8.	
Tyler teaches:
“computer enabled method in accordance with claim 8, wherein the grouping of tables and table combinations comprise tables and table combinations that are adjacent to each other” (Tyler [0028], creating group of tables by combing adjacent tables which are seated together). 

Regarding claim 12,  the combination of Tyler and Ford teaches all the limitations of claim 1.
Tyler teaches:
“comprising the further step of providing, via a user interface, a plurality of available booking times and capacities whereby the booking requestor can select a specific table or table combination at one of the available booking times” (Tyler [0011], reservation interface configured  to facilitate reservation with specific seating criteria that includes a time, date, and party size selected by the customer).
However, Tyler is silent regarding providing plurality of booking times for the selection. Ford paragraphs [0073][0074] and Fig. 7 teaches providing plurality appointment schedules for the  reservation. 
Both Tyler and Ford teach a reservation system for a service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Tyler to include a feature that  creates plurality of available schedules for the reservation as disclosed by Ford, such feature helps to effectively use the available schedules based on the establishments’ s desire (Ford [0073]). 

Regarding claim 13, the combination of Tyler and Ford teaches all the limitations of claim 1.
Ford  teaches:
“comprising the further step of varying the menu displayed on the user interface to a booking requestor dependent on information provided by the booking requestor, the information including at least one of a group size, a day and/or time of a booking” (Ford [0074][0007], displaying varying time schedules for the  reservation based on the user. Thus, the user status is known for the reservation, and the system provides him available schedule times only for him compare to other users. The provided available schedule times are determined based on reservations made by the user). 
Both Tyler and Ford teach a reservation system for a service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Tyler to include a feature that displaying varying schedule time schedules for reservations as disclosed by Ford, such inclusion helps to prioritize the customer for better customer service (Ford [0063]). 
 
Regarding claim 14,  the combination of Tyler and Ford teaches all the limitations of claim 1.
Tyler does not teach:
“ comprising the further step of determining the revenue potential for a particular combination of at least two constraints selected from the group including menu, group size and date/time of a booking, whereby the revenue potential is utilised to dynamically vary the tables and table combinations offered to a booking requestor”
Ford  teaches:
 “ comprising the further step of determining the revenue potential for a particular combination of at least two constraints selected from the group including menu, group size and date/time of a booking, whereby the revenue potential is utilised to dynamically vary the tables and table combinations offered to a booking requestor” (Ford [0064][0138], determine seating arrangements based on party size and table that increases potential sales, and making those tables available for allocation for that party size. Considering a revenue based on party size for nightly scheduled event). 
Both Tyler and Ford teach a reservation system for a service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Tyler to include seating arrangement determination based on party size and associated spending as disclosed by Ford, such inclusion increases the sales for the business (Ford [0064]). 

Regarding claim 31, the combination of Tyler and Ford teaches all the limitations of claim 1.
Tyler teaches:
“comprising the steps of: receiving at least one request to reserve one or more tables or table combinations within a space within the venue from the at least one remote user via the communications network” (Tyler  Fig. 3, step 302, received reservation from the party to be seated at the restaurant). 
“determining whether other requests for the one or more tables or table combinations have been made by other users, and if so, retrieve information regarding the other requests and information pertaining to those requests for the one or more tables and table combinations and” (Tyler [0078] [0079] and Fig. 5c, determining that a seating is not available for requesting party, and adding the party into waiting lists to be seated. The waiting list comprising plurality of information associated with requested reservation information). 
“combine the at least one request with other requests to form a pool of requests” (Tyler [0079], creating waiting list by adding the requesting party into waiting list in which the plurality of requesting parties are waiting to be seated).
“retrieve constraint information regarding the venue, and iteratively allocate all requests from the pool of requests utilising the constraint information to produce an optimised table and table combination allocation instruction set,” (Tyler [0097][0129], accommodating the parties in the waiting list based on new seating availability retrieved from the system. There’s is message instruction to seat waiting parties).
“wherein the optimised table and table combination allocation instruction set is provided to one or more users associated with the venue.” (Tyler [0129] and 4D, displaying the message instruction to the user). 

Regarding claim 42, 
Tyler teaches:
“A system in accordance with claim 1, further comprising, a user interface” (Tyler [0007], teaches a computerized system with a user interface for seating assignment functions in business establishment such as a restaurant. The combination of Tyler and Ford teaches all the limitations of claim 1 as discussed above. Therefore, the motivation provided for claim 1 is applicable). 
“arranged to receive input regarding constraint information including first constraint values associated with each of the one or more tables within an area or sub-area and” (Tyler [0056][0107][0011], the system create a first seating object associated with first and second seating locations to accommodate the restaurant reservation request based on party size. The seating locations represents  multiple floors or sections of  the restaurant seating arrangements. The seating locations further represents the restaurant’s seating areas such as  indoor vs outdoor seating area, tables adjacent to window, booth, and shared tables etc.). 
 “at least one set of alternative constraint values associated with each of the tables and table combinations within an area or sub-area” (Tyler [0056][0107][0011], creating second and third seating objects associated with first and second location to accommodate the  reservation request based on the party size. The seating locations represents  multiple floors or sections of a restaurant’s seating arrangements. The seating locations further represents the restaurant’s seating areas such as  indoor vs outdoor seating area, tables adjacent to window, booth, and shared tables etc.).
“whereby the first constraint values and at least one set of alternative constraint values define a plurality of relativities, utilities, contextual relationships and contexts between the area or sub-area for each one of the tables and table combinations,” (Tyler [0056][0061], the first, the second and the third seating objects have overlapping seats and share locations. Plurality of factors between the seating objects). 
 “whereby upon receipt of the booking for one of the tables and table combinations, the module attempts to allocate the booking request to one of the tables and table combinations utilising the first constraint values associated with each of the one or more tables and table combinations, and” (Tyler [0056][0115][0061][0011], allocating the first seating object based on the party size. Allocating the first seating object when it is available. Allocating the first seating object based on its current rank value compared to the other seating objects. The seating allocation is based seating criteria comprising party size and seating location preferences made by the customer. Examiner’s note: there is a table  along with restaurant reservation). 
“ if the booking cannot be allocated utilising the first constraint values, the module utilises the at least one set of alternative constraint values to allocate the booking request to one of the tables and table combinations” (Tyler [0056][0061][0062][0011], allocating the first second and third seating objects based on the party size. Allocating the seating objects based on its current rank value compared to the other seating objects. Allocating the second seating object before allocating the first seating object. The seating allocation is based on party size and seating location preferences made by the customer). 

Regarding claim 43,
Tyler teaches:
“A system in accordance with claim 1 further comprising, a user interface arranged” (Tyler [0007], teaches a computerized system with a user interface for seating assignment functions in business establishment, such as a restaurant. The combination of Tyler and Ford teaches all the limitations of  claim 1 discussed above. Therefore, the motivation provided for claim 1 is applicable). 
“to receive input regarding constraint information including a first arrangement of the tables and table combinations within an area or sub-area and” (Tyler [0056][0107][0011], the system create a first seating object associated with first and second seating locations to accommodate restaurant reservation request based on party size. The seating location represents  multiple floors or sections of a restaurant’s seating arrangements. The seating locations further represents the restaurant’s seating areas such as  indoor vs outdoor seating area, tables adjacent to window, booth, shared tables etc.). 
“at least one alternative arrangement of the tables and table combinations within an area or sub- area,” (Tyler [0056][0107][0011], creating second and third seating objects associated with first and second location to accommodate reservation request based on party size. The seating location represents  multiple floors or sections of a restaurant’s seating arrangements. The seating locations further represents the restaurant’s seating areas such as  indoor vs outdoor seating area, tables adjacent to window, booth, shared tables etc.).
“whereby the first arrangement and at least one set of alternative arrangement define a plurality of relativities, utilities, contextual relationships and contexts between the area or sub-area for each table,” (Tyler [0056][0061],, the first, the second and the third seating objects have, overlapping seats, share locations. Plurality of factors between the seating objects).
“whereby upon receipt of a booking for one of the tables and table combinations, the module attempts to allocate the booking request to one of the tables and table combinations utilising the first arrangement, and” (Tyler [0056][0115][0061][0011], allocating the first seating object based on the party size. Allocating the first seating object when it is available. Allocating the first seating object based on its current rank value compared to the other seating objects. The seating allocation is based seating criteria comprising party size and seating location preferences made by the customer. Examiner’s note: there is a table  along with restaurant reservation). 
 “ if the booking cannot be allocated utilising the first arrangement, the module utilises the at least one set of alternative arrangements to allocate the booking request to one of the tables and table combinations” (Tyler [0056][0061][0062][0011], allocating the first second and third seating objects based on the party size. Allocating the seating objects based on its current rank value compared to the other seating objects. Allocating the second seating object before allocating the first seating object. The seating allocation is based on party size and seating location preferences made by the customer).

Regarding claim 44,
Tyler teaches:
“A system in accordance with claim 1, further comprising, a user interface arranged to “ (Tyler [0007], teaches a computerized system with a user interface for seating assignment functions in business establishment such as a restaurant. The combination of Tyler and Ford teaches all the limitations of  claim 1 as discussed above. Therefore, the motivation provided for claim 1 is applicable). 
“receive input regarding constraint information including first constraint values associated with each of the tables and table combinations within an area or sub- area and” (Tyler [0056][0107][0011], the system create a first seating object associated with first and second seating locations to accommodate restaurant reservation request based on party size. The seating location represents  multiple floors or sections of a restaurant’s seating arrangements. The seating locations further represents the restaurant’s seating areas such as  indoor vs outdoor seating area, tables adjacent to window, booth, shared tables etc.). 
“ at least one set of alternative constraint values associated with each of the one or more tables within an area or sub-area,” (Tyler [0056][0107][0011], creating second and third seating objects associated with first and second location to accommodate reservation request based on party size. The seating location represents  multiple floors or sections of a restaurant’s seating arrangements. The seating locations further represents the restaurant’s seating areas such as  indoor vs outdoor seating area, tables adjacent to window, booth,  and shared tables etc.).
“whereby the first constraint values and at least one set of alternative constraint values define a plurality of relativities, utilities, contextual relationships and contexts between the area or sub-area for each one of the tables and table combinations” Tyler [0056][0061],, the first, the second and the third seating objects have, overlapping seats, share locations. Plurality of factors between the seating objects).
“whereby upon receipt of a booking for a table, the module determines whether a trigger has occurred, and if not, attempts to allocate the booking request to one of the tables and table combinations utilising the first contain values, and” (Tyler [0056][0115][0061][0011], allocating the first seating object if party size not small party. Thus, corresponding party size is a triggering condition for allocation. Allocating the first seating object when it is available. Allocating the first seating object based on its current rank value compared to the other seating objects. The seating allocation is based seating criteria comprising party size and seating location preferences made by the customer. Examiner’s note: there is a table  along with restaurant reservation). 
“if the trigger has occurred, the module utilises the at least one set of alternative constraint values to allocate the booking request to one of the tables and table combinations” (Tyler [0056][0061][0062][0011], if the party is small, allocating the second and the third seating object. Allocating the seating objects based on its current rank value compared to the other seating objects. Allocating the second seating object before allocating the first seating object. The seating allocation is based on party size and seating location preferences made by the customer).

11.	Claims 32-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia et al. (US 2014/0343976 hereinafter referred to as Ahluwalia), in view of  Tyler (US 2013/0325526 hereinafter referred to as Tyler), and further  in view of Ford et al. (US 2014/0244324 hereinafter referred to as Ford). 

Regarding claim 32, 
Ahluwalia teaches:
“A computing system for allocating one or more booking requests for the provision of a service in a venue, the service including the allocation of a space within the venue and the provision of one or more products…..utilising the methodology of claim 1,” (Ahluwalia [0092], A computing system for restaurant reservation to reserve a space in the restaurant at particular time, and to pre-order desire food along with the reservation). 
“the system comprising : a processor arranged to execute a booking allocation software module” (Ahluwalia [0078], Ahluwalia discloses all necessary computer system components to perform the disclosed embodiments). 
“ the module being in communication with a product database including product information relevant to a plurality of products, the product information for each one of the plurality of products being associated with a product capacity value;” (Ahluwalia Fig. 4 and [0057][0087], the system comprising the online restaurant system database to store menu items along with price for  pre-ordered. Each menu item (i.e. foods) associated with a price). 
“ the allocation module being arranged to request product constraint information related to one or more constraints provided by a booking requestor and retrieve associated product capacity values from the database, and utilise the product capacity values and product constraint information to determine product availability;” (Ahluwalia [0086][0092]-[0093], receiving customer’s restaurant search request comprising plurality of requirements including desired cuisine specified by the customer, and retrieving and providing the results meeting the requirements. In response to the customer’s selected restaurant reservation, displaying the corresponding menu items with their corresponding prices for pre-order selection along with the restaurant reservation). 
“and a user interface arranged to interact with the requestor and provide additional product information and additional constraints to the requestor, wherein the requestor may one of agree to the additional constraints and request allocation of the booking on the basis of acceptance of the one or more additional constraints or reject the constraints and not be allocated” (Ahluwalia Fig. 3, in addition to the restaurant reservation, providing a user interface to the customer if he wants to pre-order his food or to have express take-out as request. Thus, there is  the customer’s response for request). 
Ahluwalia does not explicitly the “utilising the methodology of claim 1”
The combination of Tyler and Ford teaches all the limitations of claim 1 as discussed above in claim 1. 
All, Ahluwalia, Tyler and Ford teach a reservation system for a service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Ahluwalia with the combination of Tyler and Ford. The motivation provided for claim 1 is applicable.

Regarding claim 33, the combination of Ahluwalia, Tyler and Ford teaches all the limitations of claim 32. 
Ahluwalia  teaches: 
“wherein the module utilises qualified product information to determine table availability using the classification of tables into categories” (Ahluwalia [0086] and Fig. 2, teaches the feature to search restaurant reservation by desired food or cuisine, and displaying available reservations to be booked. There is a corresponding table with each restaurant reservation). 
Ahluwalia does not explicitly teach:
“Classification of tables into categories”
Tyler teaches 
“Classification of tables into categories” (Tyler [0011], a reservation system including plurality of table categories for selection).
All, Ahluwalia, Tyler and Ford teach a reservation system for a service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Ahluwalia with  Tyler and Ford to include plurality of table categories for selection on restaurant reservation system as disclosed by Tyler, such inclusion provides a better customer service by accommodating the customer’s table selection  criteria (Tyler [0011]). 

Regarding claim 34, the combination of Ahluwalia, Tyler and Ford teaches all the limitations of claim 32. 
Ahluwalia  teaches: 
“wherein the module utilises the qualified product information to determine table availability within a space comprising one or more spaces” (Ahluwalia [0086] and Fig. 2, teaches the feature to search restaurant reservation by desired food or cuisine, and displaying available reservations to be booked. There is a corresponding table with each restaurant reservation). 
Ahluwalia does not explicitly teach:
“a space comprising one or more spaces”
Tyler teaches: 
“a space comprising one or more spaces” (Tyler [0011], a reservation system with selectable seating positions in the restaurant).
All, Ahluwalia, Tyler and Ford teach a reservation system for a service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Ahluwalia with  Tyler and Ford to include plurality of table selectable seating position for a restaurant reservation system as disclosed by Tyler such inclusion provides a better customer service by accommodating the customer’s seating position selection  criteria (Tyler [0011]). 

Regarding claim 35, the combination of Ahluwalia, Tyler and Ford teaches all the limitations of claim 32. 
Ahluwalia  teaches: 
“wherein the module utilises the qualified product information to determine the table availability to effect an optimised condition.” (Ahluwalia [0086] and Fig. 2, teaches the feature to search restaurant reservation by desired food or cuisine, and displaying available reservations satisfying time, date, party size requirements. There is a corresponding table with each restaurant reservation). 

Regarding claim 36. the combination of Ahluwalia, Tyler and Ford teaches all the limitations of claim 32. 
Ahluwalia  teaches: 
“ wherein, if the product request is not confirmed then the booking requestor is provided with at least one alternative determined utilising the constraint information” (Ahluwalia [0165][0016], the reservation system is configured to change previously ordered food. Furthermore, previously booking items can be modified, by adding, removing, or substituting  the items including, the changing a delivery item. Therefore, previously booked items are not provided). 

Regarding claim 37,  the combination of Ahluwalia, Tyler and Ford teaches all the limitations of claim 32. 
Ahluwalia  teaches: 
“ wherein a product is one or more of the number of courses associated with a menu, a food item, a beverage item or a combination thereof” (Ahluwalia [0171][0034], and Fig. 4,  the pre-order menus are food items including plurality of courses.  Ahluwalia’s menu is restaurant menu comprising one or more menu items offered by the restaurant. Inherently, food items and beverage items are presented in the  restraint’s menu for selection by the customer). 

Regarding claim 38, the combination of Ahluwalia, Tyler and Ford teaches all the limitations of claim 32. 
“wherein product attributes include a: a. date; 
b. service;
 c. booking time;
 d. number of guests; 
e. duration time; and also include at least one of a: f. specific day of the week” (Ahluwalia Fig. 4, [0117], the food pre-order service comprising location, time, date, party size, menu item. The pre-order also comprising delay time specified by the customer).
“g. specific group size; h. specific occasion; i. specific duration for a menu and/or courses; j. extended or reduced duration; k. specific table; I. specific table attributes; m. specific location attributes; n. specific menu attributes; o. specific customer requirements; p. specific price attributes; and q. specific service attributes” (Ahluwalia Fig. 7, plurality of additional attributes for ordering food on restaurant reservation system). 

Regarding claim 39, the combination of Ahluwalia, Tyler and Ford teaches all the limitations of claim 32. 
Ahluwalia teaches
“wherein the product information includes constraint information regarding supplementary items including:   a. extended duration times; h. locations with specific attributes; i. menu specific attributes j. service specific attributes; and k. promotion specific attributes f. specific levels of service; ” (Ahluwalia  [0107][016]-[0117], the restaurant reservation system also comprising showing menu items, advertisements, restaurant promotions, sign-up messages, location of the restaurant etc.  Furthermore, the reservation system also comprising more information relating to the menu items, prices, delay of pre-defined period  of  time etc.).
Ahluwalia  does not explicitly teach: “b. locations within a venue; c. classes of tables within a venue; d. specific types of table; e. specific tables within a venue; g. tables with specific attributes;” 
Tyler teaches:
“b. locations within a venue; c. classes of tables within a venue; d. specific types of table; e. specific tables within a venue; g. tables with specific attributes;” (Tyler [0011], the reservation system with plurality of requested attributes associated with  tables type and seating locations in the restaurant).
All, Ahluwalia, Tyler and Ford teach a reservation system for a service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Ahluwalia with  Tyler and Ford to include plurality of table selectable seating position and table types for  restaurant reservation system as disclosed by Tyler,  such inclusion provides a better customer service by accommodating the customer’s requirements during reservation (Tyler [0011]). 

Regarding claim 41, the combination of Ahluwalia, Tyler and Ford teaches all the limitations of claim 32. 
Ahluwalia teaches:
“wherein a price is dynamically set in at least one of the following manners: a. Price by product; b. Price by product by time; c. Price by product group size; d. Price by occasion; e. Price by period of extended duration time; f. Price by peak and off-peak times; g. Price by table based on table utility and/or table location characteristics; h. Booking fees; i. Price by additional services;   j. Discounts, promotions during less popular times; k. Price by booking time; I. Price by channel; m. Price by booking requestor; n. Price by membership level; o. Price by past history; p. Price by estimated utilisation of resources; and q. Price by level of service” (Ahluwalia Fig. 4 and [0099], displaying price for each items of plurality of items. The customer is capable to search items by price). 

12.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 2013/0325526 hereinafter referred to as Tyler),  in view of Ford et al. (US 2014/0244324 hereinafter referred to as Ford), and further in view of Ahluwalia et al. (US 2014/0343976 hereinafter referred to as Ahluwalia).

Regarding claim 16, the combination of Tyler and Ford teaches all the limitations of claim 1.
Tyler and Ford do not teach:
“ comprising the further step of providing further information on the interface presented to the booking requestor, the further information including a number of selectable menus including a number of selectable courses associated with each menu, whereby the selection made by the booking requestor is utilised to optimise the allocation of bookings to each of the tables and table combinations”
Ahluwalia teaches:
“ comprising the further step of providing further information on the interface presented to the booking requestor, the further information including a number of selectable menus including a number of selectable courses associated with each menu, whereby the selection made by the booking requestor is utilised to optimise the allocation of bookings to each of the tables and table combinations” (Ahluwalia [0093], online restaurant reservation system further displaying  list of menu items in order to receive  customer’s desirable food item as a pre-order for a reservation made by the customer. There’s is table allocation with each restaurant reservation).
All Ahluwalia, Tyler and Ford teach a reservation system for a service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Tyler and Ford to display food menu items to a customer to pre-order desired food when a restaurant reservation is made as disclosed by Ahluwalia, such inclusion improves the customer services by providing timely service that satisfying the customer’s desire time for the food to be served. In addition,  waiting longer or unknown time for the food may disappoint the customer. Thus, such pre-ordering eliminates this type of problem (Ahluwalia [0171][0009]).  

Regarding claim 17, the combination of Tyler and Ford teaches all the limitations of claim 16.
Tyler teaches:
“comprising the further step of, in response to the method failing to adequately allocate a table or table combination to a booking request, presenting to the booking requestor, via the user interface, one or more additional constraints associated with one or more alternative possible bookings for the selected time and/or duration, whereby on selection of one of the one or more additional constraints by the booking requestor, the alternative booking is allocated.” (Tyler [0063][0011], if the reservation request is not accommodated as requested for a particular day, the system suggest another seating object meets the seating parameters of the reservation request. In this, case another seating object is suggested for the same reservation because of the server’s schedule, and all other reservation requirements are the same when the suggestion is provided. Reservation request has date and time). 

13.	 Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 2013/0325526 hereinafter referred to as Tyler),  in view of Ford et al. (US 2014/0244324 hereinafter referred to as Ford), and further in view of McCullough et al. (US 2011/0246247 hereinafter referred to as McCullough). 

Regarding claim 10, the combination of Tyler and Ford teaches all the limitations of claim 1.
Tyler and Ford do not explicitly teach:
“comprising the further step of determining whether an additional table or table combination is to  be added or removed from the list of available table and table combinations in response to at least one of the receipt of a booking request and the reallocation of all received booking requests for a service period” 
McCullough teaches:
“comprising the further step of determining whether an additional table or table combination is to  be added or removed from the list of available table and table combinations in response to at least one of the receipt of a booking request and the reallocation of all received booking requests for a service period” (McCullough Fig. 4 and [0020][0029], teaches table configuration features in a restaurant for adding, deleting or switching tables as needed. Such table switching, adding is to accommodate customer’s reservation by updating, removing reservations as needed. Reservations are associated with time period . Furthermore, McCullough’s system configured to move reservations to another table, seating time or date as needed).
Tyler, Ford  and McCullough teach a reservation system for a service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Tyler  and Ford to include various table configurations for adding, deleting and switching tables as disclosed by McCullough, such inclusion improves the establishment’s table utilization as needed (McCullough [0020]). 

Regarding claim 11, the combination of Tyler, Ford and McCullough teaches all the limitations of claim 10.
McCullough teaches: 
“ whereby the step of determining whether an additional table or table combination should be added or removed occurs during one of the booking of table combination, the optimisation of the bookings, and the reconciliation between the bookings of the two or more categories in response to at least one the receipt of a booking request and the reallocation of booking requests for a service period” (McCullough [0020][0023], removing conflicting reservations to accommodate potential customer’s reservation request. Paragraph [0023], further discloses accommodating new reservation’s request when  reservations conflict is detected for the same period of time, and the same table).
Tyler, Ford  and McCullough teach a reservation system for a service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Tyler  and Ford to include various table configurations for adding, deleting and switching tables as disclosed by McCullough, such inclusion improves the establishment’s table utilization as needed (McCullough [0020]). 

14.	 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 2013/0325526 hereinafter referred to as Tyler), in view of Ford et al. (US 2014/0244324 hereinafter referred to as Ford), and further in view of  Levin (US 2014/0156320 hereinafter referred to as Levin). 

Regarding claim 15, the combination of Tyler and Ford  teaches all the limitations of claim 1.
Tyler and Ford teaches:
“ comprising the further step of monitoring variations in the demand for each of the table and table combinations, whereby the price presented to the booking requestor is dynamically varied for each of the table and table combinations by determining the revenue potential of the table and table combinations.”
Levin teaches:
“ comprising the further step of monitoring variations in the demand for each of the table and table combinations, whereby the price presented to the booking requestor is dynamically varied for each of the table and table combinations by determining the revenue potential of the table and table combinations.” (Levin [0019][0020], determining access fee for restaurant reservation slots based on different factors including slot availability and demand. Automatically vary the pricing for restaurant reservation  by assigning  higher price at more popular periods,  and lower price for less popular times). 
Tyler, Ford  and Levin  teach a reservation system for a service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Tyler  and Ford to include variable access fee for a restaurant reservation as disclosed by Levin, such inclusion maximize the restaurant’s revenue by changing the pricing as needed based on real-time data associated with the demand (Levin [0020]). 

15.	 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler (US 2013/0325526 hereinafter referred to as Tyler), in view of Ford et al. (US 2014/0244324 hereinafter referred to as Ford), and further in view of  Kvamme et al. (US 2013/0090959 hereinafter referred to as Kvamme). 

Regarding claim 5, the combination of Tyler and Ford teaches all the limitations of claim 1.
Tyler and Ford do not teach:
“ whereby the step of allocating one or more bookings upon receipt of a new booking request occurs only when a predetermined plurality of bookings have been received for a specific service period.”
Kvamme  teaches :
“ whereby the step of allocating one or more bookings upon receipt of a new booking request occurs only when a predetermined plurality of bookings have been received for a specific service period.” (Kvamme [0053][0025], reservation fee cannot be charged until certain threshold level or percentage of reservations have been booked for a premium reservation. The premium reservations are high demand reservation requests for a particular period of time, and they are offered to consumers for charge. Thus, the fee charging after threshold level of reservation request  indicates that the reservation request assigned/allocated the table in the restaurant). 
Tyler, Ford  and Kvamme  teach a reservation system for a service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Tyler  and Ford to include restaurant booking features to not charging a reservation fee until threshold number of reservation requests received as discloses by Kvamme, such inclusion helps to determine premium reservations based on the number of request, and to charge a fee accordingly. This feature enhance the restaurant’s revenue (Kvamme [0053][0023]).  

16.	 Claim 40 is are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia et al. (US 2014/0343976 hereinafter referred to as Ahluwalia), in view of  Tyler (US 2013/0325526 hereinafter referred to as Tyler), in view of Ford et al. (US 2014/0244324 hereinafter referred to as Ford), and further in view of  Martin (US 2013/0144660 hereinafter referred to as Martin). 

Regarding claim  40,  the combination of Ahluwalia, Tyler and Ford teaches all the limitations of claim 32. 
Ahluwalia teaches:
“c. changes to order of service;” (Ahluwalia [0015], manipulating a reservation by third parties). 
Martin  teaches:
“ wherein the product information includes constraint information regarding third party items including: a. flowers; b. entertainment; and d. additional complementary products” (Martin [0017][0012][0013], teaches additional services along with making a  restaurant reservation.  Such additional services include paying for service and products including paying for flowers parking spaces boat etc. therefore all these additional services information are incorporated along with the reservation system). Examiner’s note: The intended use of particular use/service did not impose any limit on the interpretation of the claim. In this case, the third party items are intended use for particular service and products).
Ahluwalia, Tyler, Ford  and Martin  teach a reservation system for a service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Ahluwalia, Tyler, Ford and Martin to include additional items along with reservation system as disclosed by Martin, such inclusion helps to provide multiple services to a user at the same time (Martin [0017]). 

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teach a reservation/booking system.
Hudson (US 2018/0174074)
Newsum et al. (US 2017/0193530)
McCullough et al. (US 8,856,117)
Hayek (US 2014/0025407)

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456